                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                         )
                                                  )
                            Plaintiff,            )
                                                  )
v.                                                )      Case No. CR-15-132-D
                                                  )
THOMAS VINCENT REES,                              )
                                                  )
                            Defendant.            )


                                         ORDER

       The matter before the Court is Defendant Thomas Rees’ pro se Motion Pursuant to

18 U.S.C. § 3583(e)(1) for Early Termination of Supervised Release [Doc. No. 3].

Defendant began serving a lifetime term of supervised release in March 2015 after

discharging a 60-month prison term, and has successfully completed more than three and

one-half years of supervision. The request for early termination is based on Defendant’s

confidence that he will not reoffend because he has established a stable and productive

lifestyle, has participated in sex offender treatment and individual counseling, and has

achieved a change of perspective and understanding regarding his child pornography

offense. The government has responded in opposition to the Motion, arguing that it is

premature because Defendant’s conviction under 18 U.S.C. § 2552A(a)(5)(B) carries a

mandatory minimum five-year term of supervision. See 18 U.S.C. § 3583(k).

       A district court has discretionary authority to terminate a term of supervised release

and discharge the defendant at any time after expiration of one year of supervision if, after

considering certain § 3553 factors, the court is “satisfied that such action is warranted by
the conduct of the defendant released and the interest of justice.”        See 18 U.S.C.

§ 3583(e)(1); see also Rhodes v. Judiscak, 676 F.3d 931, 933 (10th Cir. 2012).

       Upon consideration, the Court finds that early termination of Defendant’s term of

supervised release is not warranted at this time. The Court agrees with the government that

Defendant’s request is premature. He has not presented any facts that show the interest of

justice would be served by reducing his term of supervised release below the minimum

five-year term required for his offense of conviction. The Court commends Defendant for

the progress he has made, and encourages him to continue his positive efforts. The Court

finds, however, that Defendant’s Motion should be denied without prejudice to

resubmission at an appropriate time in the future.

       IT IS THEREFORE ORDERED that Defendant’s Motion Pursuant to 18 U.S.C.

§ 3583(e)(1) for Early Termination of Supervised Release [Doc. No. 3] is DENIED.

       IT IS SO ORDERED this 17th day of December, 2018.




                                             2
